RAY PEARSON, Circuit Judge.
The present cause is an appeal from the municipal court of North Miami Beach wherein the appellant had been convicted of resisting an officer and subjecting him to violence upon his person. Upon careful review of the record and briefs filed, as well as consideration of the complete oral argument, it is clear that there was a reasonable doubt as to the guilt of the appellant.
It is further clear, as a close analysis of the record reveals, that the conviction below is void ab initio, for reason of the fact that the appellant had been charged with a felony beyond the jurisdiction of the municipal court of the appellee.
An inherent question considered by the court, which has not been presented, is the method by which individuals are tried in metropolitan and municipal court by reference to the docket sheet and the trial judge proceeds upon the information on the docket sheet, and not the arrest or summons papers. It appears from the record that the charges were improperly stated on the docket sheet which failed to put the appellant upon notice of the offenses of which she was charged and convicted. See Campbell v. State, Circuit Court Opinion, December 15, 1958 [14 Fla. Supp. 124], affirmed 113 So.2d 708.
Based upon a careful review of the record, the judgment of conviction is quashed and vacated, and the charges against the appellant dismissed for lack of jurisdiction.